

113 S1080 RS: Long Island Sound Restoration and Stewardship Act
U.S. Senate
2013-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 421113th CONGRESS2d SessionS. 1080[Report No. 113–190]IN THE SENATE OF THE UNITED STATESMay 23, 2013Mrs. Gillibrand (for
			 herself, Mr. Blumenthal,
			 Mr. Schumer, and
			 Mr. Murphy) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Environment and Public
			 WorksJune 5, 2014Reported by Mrs. Boxer, without amendmentA BILLTo amend and reauthorize certain provisions relating to
		  Long Island Sound restoration and stewardship. 1.Short titleThis Act may be cited as the
			 Long Island Sound Restoration and
			 Stewardship Act.2.Amendments(a)Long Island
			 Sound restoration programSection 119 of the Federal Water
			 Pollution Control Act (33 U.S.C. 1269) is amended—(1)in subsection
			 (b), by striking the subsection designation and heading and all that
			 follows
			 through The Office shall and inserting the following:(b)Office(1)EstablishmentThe
				Administrator shall—(A)continue to carry
				out the conference study; and(B)establish an
				office, to be located on or near Long Island Sound.(2)Administration
				and staffingThe Office
				shall;(2)in subsection
			 (c)—(A)in the matter
			 preceding paragraph (1), by striking Management Conference of the Long
			 Island Sound Study and inserting conference
			 study;(B)in paragraph
			 (2)—(i)in
			 each of subparagraphs (A) through (G), by striking the commas at the end
			 of the
			 subparagraphs and inserting semicolons;(ii)in
			 subparagraph (H), by striking , and and inserting a
			 semicolon;(iii)in subparagraph
			 (I), by striking the period at the end and inserting a semicolon; and(iv)by
			 adding at the end the following:(J)environmental
				impacts on the Long Island Sound watershed, including—(i)the
				identification and assessment of vulnerabilities in the watershed;(ii)the development
				and implementation of adaptation strategies to reduce those
			 vulnerabilities;
				and(iii)the
				identification and assessment of the impacts of sea level rise on
			 water
				quality, habitat, and infrastructure in Long Island Sound; and(K)planning
				initiatives for Long Island Sound that identify the areas that are
			 most
				suitable for various types or classes of activities in order to
			 reduce
				conflicts among uses, reduce environmental impacts, facilitate
			 compatible uses,
				or preserve critical ecosystem services to meet economic,
			 environmental,
				security, or social
				objectives;;(C)by striking
			 paragraph (4) and inserting the following:(4)develop and
				implement strategies to increase public education and awareness
			 with respect to
				the ecological health and water quality conditions of Long Island
				Sound;;(D)in paragraph (5),
			 by inserting study after conference;(E)in paragraph
			 (6)—(i)by
			 inserting (including on the Internet) after the
			 public; and(ii)by
			 inserting study after conference; and(F)by striking
			 paragraph (7) and inserting the following:(7)monitor the
				progress made toward meeting the identified goals, actions, and
			 schedules of
				the Comprehensive Conservation and Management Plan, including
			 through the
				implementation and support of a monitoring system for the
			 ecological health and
				water quality conditions of Long Island Sound;
				and;(3)in subsection
			 (d)(3), in the second sentence, by striking 50 per centum and
			 inserting 60 percent;(4)by redesignating
			 subsection (f) as subsection (i); and(5)by inserting
			 after subsection (e) the following:(f)Report(1)In
				generalNot later than 2 years after the date of enactment of the
				Long Island Sound Restoration and Stewardship
				Act, and biennially thereafter, the Director of the Office, in
				consultation with the Governor of each Long Island Sound State,
			 shall submit to
				Congress a report that—(A)summarizes and
				assesses the progress made by the Office and the Long Island Sound
			 States in
				implementing the Long Island Sound Comprehensive Conservation and
			 Management
				Plan, including an assessment of the progress made toward meeting
			 the
				performance goals and milestones contained in the Plan;(B)assesses the key
				ecological attributes that reflect the health of the ecosystem of
			 the Long
				Island Sound watershed;(C)describes any
				substantive modifications to the Long Island Sound Comprehensive
			 Conservation
				and Management Plan made during the 2-year period preceding the
			 date of
				submission of the report;(D)provides specific
				recommendations to improve progress in restoring and protecting the
			 Long Island
				Sound watershed, including, as appropriate, proposed modifications
			 to the Long
				Island Sound Comprehensive Conservation and Management Plan;(E)identifies
				priority actions for implementation of the Long Island Sound
			 Comprehensive
				Conservation and Management Plan for the 2-year period following
			 the date of
				submission of the report; and(F)describes the
				means by which Federal funding and actions will be coordinated with
			 the actions
				of the Long Island Sound States and other entities.(2)Public
				availabilityThe Administrator shall make the report described in
				paragraph (1) available to the public, including on the Internet.(g)Annual budget
				planThe President shall submit, together with the annual budget
				of the United States Government submitted under section 1105(a) of
			 title 31,
				United States Code, information regarding each Federal department
			 and agency
				involved in the protection and restoration of the Long Island Sound
			 watershed,
				including—(1)an interagency
				crosscut budget that displays for each department and agency—(A)the amount
				obligated during the preceding fiscal year for protection and
			 restoration
				projects and studies relating to the watershed;(B)the estimated
				budget for the current fiscal year for protection and restoration
			 projects and
				studies relating to the watershed; and(C)the proposed
				budget for succeeding fiscal years for protection and restoration
			 projects and
				studies relating to the watershed; and(2)a summary of any
				proposed modifications to the Long Island Sound Comprehensive
			 Conservation and
				Management Plan for the following fiscal year.(h)Federal
				entities(1)CoordinationThe
				Administrator shall coordinate the actions of all Federal
			 departments and
				agencies that impact water quality in the Long Island Sound
			 watershed in order
				to improve the water quality and living resources of the watershed.(2)MethodsIn
				carrying out this section, the Administrator, acting through the
			 Director of
				the Office, may—(A)enter into
				interagency agreements; and(B)make
				intergovernmental personnel appointments.(3)Federal
				participation in watershed planningA Federal department or
				agency that owns or occupies real property, or carries out
			 activities, within
				the Long Island Sound watershed shall participate in regional and
			 subwatershed
				planning, protection, and restoration activities with respect to
			 the
				watershed.(4)Consistency
				with comprehensive conservation and management planTo the
				maximum extent practicable, the head of each Federal department and
			 agency that
				owns or occupies real property, or carries out activities, within
			 the Long
				Island Sound watershed shall ensure that the property and all
			 activities
				carried out by the department or agency are consistent with the
			 Long Island
				Sound Comprehensive Conservation and Management Plan (including any
			 related
				subsequent agreements and
				plans)..(b)Long Island
			 Sound stewardship program(1)Long Island
			 Sound Stewardship Advisory CommitteeSection 8 of the Long Island
			 Sound Stewardship Act of 2006 (33 U.S.C. 1269 note; Public Law 109–359) is
			 amended—(A)in subsection
			 (g), by striking 2011 and inserting 2018;
			 and(B)by adding at
			 the end the following:(h)Nonapplicability
				of FACAThe Federal Advisory
				Committee Act (5 U.S.C. App.) shall not apply to—(1)the Advisory Committee; or(2)any board, committee, or other group
				established under this
				Act..(2)ReportsSection
			 9(b)(1) of the Long Island Sound Stewardship Act of 2006 (33 U.S.C. 1269
			 note;
			 Public Law 109–359) is amended in the matter preceding subparagraph (A) by
			 striking 2011 and inserting 2018.(3)AuthorizationSection
			 11 of the Long Island Sound Stewardship Act of 2006 (33 U.S.C. 1269 note;
			 Public Law 109–359) is amended—(A)by striking
			 subsection (a);(B)by
			 redesignating subsections (b) through (d) as subsections (a) through (c),
			 respectively; and(C)in subsection
			 (a) (as so redesignated), by striking under this section each
			 and inserting to carry out this Act for a.(4)Effective
			 dateThe amendments made by this subsection take effect on
			 October 1, 2011.3.Reauthorization(a)In
			 generalThere are authorized
			 to be appropriated to the Administrator of the Environmental Protection
			 Agency
			 such sums as are necessary for each of fiscal years 2014 through 2018 for
			 the
			 implementation of—(1)section 119 of the Federal Water Pollution
			 Control Act (33 U.S.C. 1269), other than subsection (d) of that section;
			 and(2)the Long Island Sound Stewardship Act of
			 2006 (33 U.S.C. 1269 note; Public Law 109–359).(b)Long Island
			 Sound grantsThere is authorized to be appropriated to the
			 Administrator of the Environmental Protection Agency to carry out section
			 119(d) of the Federal Water Pollution Control Act (33 U.S.C. 1269(d))
			 $40,000,000 for each of fiscal years 2014 through 2018.(c)Long Island
			 Sound stewardship grantsThere is authorized to be appropriated
			 to the Administrator of the Environmental Protection Agency to carry out
			 the
			 Long Island Sound Stewardship Act of 2006 (33 U.S.C. 1269 note; Public Law
			 109–359) $25,000,000 for each of fiscal years 2014 through 2018.June 5, 2014Reported without amendment